ROSS, C. J.
(After Stating the Facts as Above.) We pass the question of the sufficiency of the complaint to state a cause of action because, if it be conceded that it does state a cause, we think there was a total absence of proof to support it. According to the plaintiff’s own version of what took place between him and defendant towards the latter’s promising to pay the balance of Edgar Orr’s note, the defendant only bound himself to pay it out of the profits or proceeds of the business, and, since there was no showing of any profits, or that defendant ever sold the business or received any of the proceeds of the sale, even *391if the contract alleged was one that conld he enforced, as outside the statute of frauds, the suit must fail, because the evidence does not support the action alleged.
The contention of appellee that the fact of the defendant’s taking over the business of the debtor, Edgar Orr, and running it was a sufficient consideration for defendant’s promise to pay balance of note is not tenable, because the evidence further tends to show that defendant’s connection with the business was rather that of agent or manager than owner. The complaint fails to show the defendant took the business over as owner, much less the evidence.
The only consideration alleged in the complaint inuring to the defendant was forbearance to sue the debtor.
“A promise to a creditor to pay his debtor’s debt, the debtor not being discharged by the arrangement, in consideration of the creditor giving time to the debtor, or forbearing to sue him, or settling, or discontinuing a suit against him ... is within the statute of frauds for the reason that such considerations are not regarded as directly beneficial to the promisor.” 27 C. J. 150, § 33.
The allegation to forbear suing was not supported by the evidence, it showing that the plaintiff only gave time to the debtor in which to pay the note.
Because the verdict and judgment are unsupported by the evidence and contrary to law, the order will be that the judgment be reversed and the cause remanded, with directions that same be dismissed.
McALISTER and FLANIGAN, JJ., concur.